                     Case 1:19-cv-02117-RDM Document 11 Filed 07/18/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


      Capital Area Immigrants' Rights Coalition, et al.        )
                             Plaintiff                         )
                                v.                             )      Case No. 1:19-cv-02117
                   Donald J. Trump, et al.                     )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Capital Area Immigrants' Rights Coalition; Refugee and Immigrant Center for Education and Legal Services .


Date:          07/18/2019                                                               /s/ Elizabeth Hagerty
                                                                                         Attorney’s signature


                                                                               Elizabeth Hagerty (Bar No. 1022774)
                                                                                     Printed name and bar number
                                                                                      Hogan Lovells US LLP
                                                                                     555 Thirteenth Street NW
                                                                                      Washington, DC 20004

                                                                                               Address

                                                                               elizabeth.hagerty@hoganlovells.com
                                                                                            E-mail address

                                                                                          (202) 637-3231
                                                                                          Telephone number

                                                                                          (202) 637-5910
                                                                                             FAX number
